oO Oo Nn OO on FBP WO DY =|

Nh PD BR DN DO DO ND ND NO | FF FF FC Ff Ff FO AF dh | HS
oOo nN Oo KR WwW DY |= FO CO DN ODO oo FF WO NYO | OE

30

 

 

McGREGOR W. SCOTT f= i a [= cr

 

United States Attorney

BRIAN A. FOGERTY

Assistant United States Attorney NOV 26 2019 .
501 I Street, Suite 10-100 RK, U.S. DISTRICT COUR
Sacramento, CA 95814 EASTERN DISTRIGAQF BALIFORNIA
Telephone: (916) 554-2700 BY set ~e

Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE APPLICATION CASE NO, 2:18-SW-1079 AC

OF THE UNITED STATES OF AMERICA

FOR SEARCH WARRANT CONCERNING: [PROPOSEDL-ORDER REGARDING MOTION TO
UNSEAL SEARCH WARRANT

Gray Apple iPhone, IC: 579C-E2946A

 

The United States’ motion to unseal the Search Warrant and this case is GRANTED.

patep:_#/ /: ao [ 7?! 7 anit.

Hon. Carolyn K. Delaney
United States Magistrate Judge

 

 

 

 
